

116 HR 760 IH: Protect Unpaid Federal Workers Act
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 760IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Bera introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo permit Federal employees to obtain employment outside the Federal Government during a Government
			 shutdown, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Unpaid Federal Workers Act. 2.Employment during a Government shutdown (a)Outside employment permitted (1)In generalNotwithstanding any other law, rule, or regulation, and subject to paragraph (3), during any lapse in appropriations beginning on or after December 22, 2018, any Federal employee of an agency with respect to which appropriations have lapsed and who is furloughed or excepted from furlough and working without pay may, during such lapse, seek and obtain employment outside the Federal Government.
 (2)Prior approval not requiredAn employee subject to this subsection may seek and obtain such employment without prior approval from the employee’s employing agency.
 (3)LimitationsThis subsection shall not be construed to waive any restrictions or requirement with respect to conflicts of interest, including section 208 of title 18, United States Code, or part 2635 of title 5, Code of Federal Regulations.
 (b)BackpayAny compensation received by an employee by operation of subsection (a) shall not be taken into account for purposes of determining the amount of backpay such employee is entitled to under section 1341(c) of title 31, United States Code.
			